Citation Nr: 1122467	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle fracture.  

2.  Entitlement to service connection for residuals of a right leg fracture.  

3.  Entitlement to service connection for residuals of a left leg fracture.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for residuals of a right leg fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have residuals of a right ankle fracture during his active service.  

2.  The Veteran does not have residuals of a left leg fracture during his active service.  


CONCLUSIONS OF LAW

1.  Residuals of a right ankle fracture were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  Residuals of a left leg fracture were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 Supp. 2010); 38 C.F.R. § 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in December 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in February 2009.  The December 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  Social Security Administration (SSA) records have been obtained.  VA clinical notes have been obtained.  VA clinical notes show the Veteran was examined for his lower extremity complaints in October 2008 and X-ray studies of both lower extremities showed only residuals of a right tibia fracture.  Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Discussion

The Veteran asserts that he fractured his right leg, left leg, and right ankle while on active duty.  He claims that he was treated for these injuries prior to his shoulder injury and contends that VA has not made a sufficient search for the service treatment records to document the claimed injuries.  

As a lay witness, the Veteran is competent to report injury during his active service.  38 C.F.R. § 3.159(a) (2010).  However, the only evidence in support of his claim is his statement.  Because the preponderance of the evidence is against the claim, the Board finds the Veteran's report of left leg and right ankle fractures in service is not credible.  

The Veteran has asserted that service treatment records are missing.  Review of the records in the claims folder indicates that they are complete.  We have records for the shoulder injury.  They include several pages reflecting treatment, follow-up, and a restricted duty profile.  A fracture would have required similar documentation.  There should be records of the injury, X-rays, casting, follow-up, cast removal, and a duty profile.  Moreover such records would span several months but there does not appear to be any significant gap for missing records.  The Veteran was in fact seen fairly regularly for various other complaints but there is nothing about his legs or ankle.  Most significantly, on separation examination, a physician examined the Veteran and noted the history of a shoulder injury but did not report any leg or ankle injury.  The physician indicated the Veteran's feet and lower extremities to be normal.  

Following service, approximately 35 years passed without any medical documentation of leg or ankle fracture residuals.  Medical documentation is not required and a continuity of symptoms can be based on lay statements.  However, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The VA clinical notes show that the Veteran's lower extremity complaints were considered in October 2008.  X-ray studies were done on both lower extremities.  These disclosed an old fracture deformity of the right tibia and mild degenerative arthritis.  Otherwise, there was no evidence of any other significant bone, joint or soft tissue abnormality.  This is competent medical evidence that the Veteran does not have any residuals of a right ankle fracture or left leg fracture.  Subsequent VA clinical records reflect ongoing treatment for various other conditions.  

There is no competent medical evidence that the Veteran has any residuals of a right ankle fracture or left leg fracture.  

The findings of normal lower extremities on the 1973 separation examination, the passage of many years without medical documentation of left leg and right ankle fracture residuals, and the recent X-ray findings that studies of both legs showed only residuals of a right tibia fracture provide the preponderance of evidence in this case.  Moreover, because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for residuals of a right ankle fracture is denied.  

Service connection for residuals of a left leg fracture is denied.  


REMAND

VA will treat an examination or medical opinion as being necessary if the evidence contains competent evidence that the Veteran has a current disability and indicates that the disability may be associated with the Veteran's service but does not contain sufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  In this case, VA X-ray studies in October 2008 disclosed evidence of an old fracture deformity in the mid to distal right tibia.  The Veteran is competent to report an injury and he asserts that the fracture of the right leg happened during his active service.  Thus, a medical examination and opinion are warranted.  

Accordingly, the claim for service connection for residuals of a right leg fracture is REMANDED for the following action:

1.  The Veteran should be scheduled for an examination of his right lower extremity.  The claims folder should be made available to the examiner in conjunction with the examination.  Any imaging studies or other tests or studies that may be needed to respond to the following questions should be done.  The examiner should express an opinion on the following:


a.  The examiner should obtain from the Veteran a history of the claimed right leg injury, describing when, where, and how it happened.  

b.  Can it be determined from the X-ray or other imaging studies that the "old" fracture of the right tibia occurred in service?  Please explain.  

c.  After examining the Veteran and reviewing the records, including the October 2008 X-ray films and any other pertinent imaging studies, is it at least as likely as not that the Veteran's right tibial deformity is the result of a fracture during his active service?  Please explain.   

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation

2.  Thereafter, the RO should readjudicate the right tibia fracture claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


